Exhibit 10.2.(8)(f)
THIRD AMENDMENT TO
BELO
2004 EXECUTIVE COMPENSATION PLAN
     Belo Corp., pursuant to authorization of the Compensation Committee of the
Board of Directors, adopts the following amendments to the Belo 2004 Executive
Compensation Plan (the “Plan”).
     1. Section 3(d) of the Plan is amended in its entirety to read as follows:
     (d) Change in Control means the occurrence of any of the following:
     (i) individuals who, as of July 24, 2008, were members of the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director after
July 24, 2008, whose election, or nomination for election, by Belo’s
shareholders was approved by a vote of at least a majority of the Incumbent
Directors will be considered as though such individual were an Incumbent
Director, other than any such individual whose assumption of office after
July 24, 2008, occurs as a result of an actual or threatened proxy contest with
respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as such term
is used in Section 13(d) of the Securities Exchange Act of 1934, as amended)
(each, a “Person”), other than the Board;
     (ii) the consummation of (A) a merger, consolidation or similar form of
corporate transaction involving Belo (each of the events referred to in this
clause (A) being hereinafter referred to as a “Reorganization”) or (B) a sale or
other disposition of all or substantially all the assets of Belo (a “Sale”),
unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (or a successor rule thereto)) of shares of Belo’s common stock
or other securities eligible to vote for the election of the Board outstanding
immediately prior to the consummation of such Reorganization or Sale (such
securities, the “Company Voting Securities”) beneficially own, directly or
indirectly, more than 60% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
Reorganization or Sale (including a corporation or other entity that, as a
result of such transaction, owns Belo or all or substantially all of Belo’s
assets either directly or through one or more subsidiaries) (the “Continuing
Entity”) in substantially the same proportions as their ownership, immediately
prior to the consummation of such Reorganization or Sale, of the outstanding
Company Voting Securities (excluding any outstanding voting securities of the
Continuing Entity that such beneficial owners hold immediately following the
consummation of the Reorganization or Sale as a result of their ownership prior
to such consummation of voting securities of any corporation or other entity
involved in or forming part of such Reorganization or Sale other than Belo or a
Subsidiary), (2) no Person (excluding any employee benefit plan (or related
trust) sponsored or maintained by the Continuing Entity or any corporation or
other entity controlled by the Continuing

 



--------------------------------------------------------------------------------



 



Entity) beneficially owns, directly or indirectly, 30% or more of the combined
voting power of the then outstanding voting securities of the Continuing Entity
and (3) at least a majority of the members of the board of directors or other
governing body of the Continuing Entity were Incumbent Directors at the time of
the execution of the definitive agreement providing for such Reorganization or
Sale or, in the absence of such an agreement, at the time at which approval of
the Board was obtained for such Reorganization or Sale;
     (iii) the shareholders of Belo approve a plan of complete liquidation or
dissolution of Belo; or
     (iv) any Person, corporation or other entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended) becomes the beneficial owner, directly or indirectly, of securities of
Belo representing 30% or more of the combined voting power of the Company Voting
Securities; provided, however, that for purposes of this subparagraph (iv), the
following acquisitions will not constitute a Change in Control: (A) any
acquisition directly from Belo, (B) any acquisition by Belo or any Subsidiary,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Belo or any Subsidiary, (D) any acquisition by an underwriter
temporarily holding such Company Voting Securities pursuant to an offering of
such securities or (E) any acquisition pursuant to a Reorganization or Sale that
does not constitute a Change in Control for purposes of Section 3(d)(ii).
     For purposes of applying the provisions of Section 3(d)(ii)(B)(2) and
Section 3(d)(iv) at any time on or after July 24, 2008, neither Robert W.
Decherd nor any Person holding voting securities of the Continuing Entity or
Company Voting Securities, as applicable, over which Robert W. Decherd has sole
or shared voting power will be considered to be the beneficial owner of 30% or
more of such voting securities or Company Voting Securities.
     2. The third sentence of Section 3(o) of the Plan is amended in its
entirety to read as follows:
The achievement of the Management Objectives established by the Committee for
any Performance Period will be determined without regard to the effect on such
Management Objectives of any acquisition or disposition by Belo of a trade or
business, or of substantially all of the assets of a trade or business, during
the Performance Period and without regard to any change in accounting standards
by the Financial Accounting Standards Board or any successor entity and without
regard to changes in applicable tax laws.
     3. The second paragraph of Section 3(o) of the Plan is amended by changing
the phrase “performance relative to peer company performance in,” to
“performance relative to performance standards set by the Compensation Committee
relating to or peer company performance in,”.

2



--------------------------------------------------------------------------------



 



     4. The second sentence of Section 11(d) of the Plan is amended in its
entirety to read as follows:
The Executive Compensation Bonus will be paid not later than 60 days after the
closing of the Change in Control.
     5. The foregoing amendments will be effective as of the date this Third
Amendment to the Plan is executed and will apply to awards granted under the
Plan prior to such date; provided, however, that the amendments described in
Items 2 and 3 above will not apply to Performance Periods beginning prior to
such effective date with respect to awards previously granted to “covered
employees” (within the meaning of the Plan).
     Executed at Dallas, Texas, this 24th day of July, 2008.

            BELO CORP.
      By   /s/ Marian Spitzberg         Marian Spitzberg,        Senior Vice
President/Human Resources     

3